Exhibit 99.3 Brookfield Infrastructure Partners L.P. The following table reconciles net income to adjusted net operating income for the periods indicated: Three months ended March 31, 2009 Three months ended March 31, 2008 Millions (except for per unit amounts), unaudited Total Per unit Total Per unit Net income (loss) $ (9.0 ) $ (0.23 ) $ 5.6 $ 0.14 Add back or deduct the following: Depreciation, depletion and amortization 11.6 0.30 12.2 0.31 Unrealized losses on derivative instruments 1.7 0.04 3.7 0.10 Deferred taxes (1.6 ) (0.04 ) (2.6 ) (0.06 ) Unrealized loss on investment 6.1 0.16 - - Adjusted net operating income $ 8.8 $ 0.23 $ 18.9 $ 0.49
